Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       20-MAY-2020
                                                       09:26 AM
                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                                  LO,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                                  NO,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; FC-D NO. 16-1-1111)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner’s application for writ of certiorari, filed

on April 3, 2020, is hereby accepted.

           IT IS FURTHER ORDERED that no oral argument will be

held in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

           DATED:   Honolulu, Hawai#i, May 20, 2020.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson